Sherwood, J.,
dissenting. This suit was commenced on the 16th day of September, 1882. The plaintiff in this ■case was a physician and surgeon, and a professor of surgery in the University of Michigan, and had been during the previous ten years. He brought his suit against the defendant for libel, in the Superior Court of the city of Detroit, for the publication of an article in the Evening News on the 11th day of Sept ber, 1882, and recovered damages in the sum of $20,000. The defendant was the controlling editor and publisher of the Evening News of the city of Detroit, a daily paper having at the time of- the publication complained of a circulation of over 35,000 copies.
The declaration counts upon the malicious publication by the defendant of the following article, which plaintiff alleges is a false, scandalous and defamatory libel of and concerning him, viz.:
*224“DEBAUCHERY AND RUIN.
THE SAD STORY OF A CRAZED HUSBAND AND BROKEN FAMILY.
THE WRECK OF A CANADIAN HOME CHARGED TO A MICHIGAN UNIVERSITY PROFESSOR.
“Eor a month past a tale of debauchery and ruin, in which Michigan is interested, has been going the rounds of the Canadian press, and should have come to the knowledge of some of the regents of the Michigan University, the good name of which institution is being seriously compromised in the story as told. It is the subject of much talk at Ann Arbor, as a News reporter found on visiting there a few days ago to make inquiry as to the ‘physician’ or ‘professor’ referred to in the Canadian press in this connection. The story as told by the Tilsonburg, Ont. papers is substantially as follows:
“ Sometime ago a respectable farmer and stock-dealer of Dereham township, Oxford county, Ont. named Joseph Pi Wardle,
TOOK HIS WIFE TO ANN ARBOR
to be treated for cancer, of which, it seems, she was finally cured and returned home, though not before making familiar acquaintance with her physician. Mrs. Emily Wardle had a cousin, a Mrs. Hotchkiss, who resided at Ann Arbor, but whom for some reason Mr. Wardle did not wish his wife to visit; and when she returned to Ann Arbor subsequently it was ostensibly to consult the physician regarding her health. In the fore-part of July last, while at her home in Dereham, Mrs. Wardle received from Ann Arbor a letter from Mrs. Hotchkiss, notifying her that she (Mrs. H.) would shortly pay her a visit, and saying, ‘ If you don’t tell any stories about me, I won’t tell any stories about you and the doctor.’
“It appears that prior to this time Wardle had some suspicion of his wife’s fidelity, and having seen this letter, the expression above quoted confirmed them in a measure, and he determined to
WATOH HIS WIFE CI.OSELY.
On Wednesday, July 26, he called at the post-office in Tilsonburg for his mail, which was handed him. On looking it over ne found a letter addressed to ‘ C. D. Brenton,’ which he returned to the clerk, saying it was not for him. But the *225clerk assured him that Mrs. Wardle always asked for and received the letters so addressed, when the husband’s suspicions were further aroused, and he kept the letter, opening and reading it at the first opportunity. The letter contained no date, but the envelope was postmarked Kingston, July 24, and had evidently been mailed at Kingston, Ont. on Sunday, and forwarded by the early morning train of Monday, July 24. Its contents revealed to Mr. Wardle full
PROOF OF HIS WIFE’S INFIDELITY
to her marriage vow, and on returning to his home in no enviable frame of mind he charged her with lewdness, and she did not deny her entanglement with the doctor. The injured husband then ordered! his unfaithful spouse to leave the house, giving her all the personal property she claimed as belonging to her, and furnishing her with $308 in cash. She was driven to Woodstock, where she took a Great Western train to' Michigan, and is supposed to have gone to Mrs. Hotchkiss at Ann Arbor.
“ The editor of the Tilsonburg Observer obtained a copy of the. Kingston letter above referred to, and which was signed, ‘Devotedly yours, John E. Wellcorn, Kingston, Ont.’ and says that the language it contained was most disgusting (unfit for publication)—
AN AWFUL LETTER
to be seen by a husband addressed to his wife, and with the assurance that she was receiving such regularly. The editor further asserts that on comparing the original letter, signed as above, with others received from the Ann Arbor physician by Mrs. Wardle, no one can for an instant doubt that all were written by the same person; besides, Mrs. Wardle had told her husband previously that this physician was in Kingston, and that she expected him to visit them on his way to Michigan.
“ Five days after this terrible discovery, on Monday evening, July 31, Mr. Wardle left for Buffalo by the Canada Southern road with a load of lambs, but before he reached that city his troubles had
DRIVEN HIM ORAZY
and at 2 o’clock in the morning of August 1, the conductor telegraphed ahead for help to secure the unfortunate man when the train should reach its destination. On arrival at Buffalo Wardle had become so violent that he broke loose *226from those in charge of him, hurled himself in front of a moving train, and would have been killed but for being seized by a powerful man and jerked from the track. He was sent back to Tilsonburg the same day, and on Wednesday, August 2, on information laid by his daughter, was sent to W oodstock jail, to be kept under proper restraint until arrangements could be made for his admission to and proper care
IN THE LUNATIC ASYLUM
at London. Dr. Joy, of Tilsonburg, expressed a hope that his insanity would disappear after a time, and his mental balance be restored, as the actual cause of the attack was loss of sleep, the poor man not having slept or rested an instant from the time he read the fatal letter.
“The Tilsonburg Liberal makes some quotations from letters previously received by Mrs. Wardle from the physician, and adds: ‘ Whether this is the correct way for physicians to correspond with patients, we leave it with the reader to say.’ Other letters were discovered, but the daughter of Mr. and Mrs. Wardle, a young lady, destroyed the most of them. A letter to Mr. Wardle was found, however, containing a sort of apology from the doctor for the interest taken in Mrs. Wardle’s illness.
ensnared by the rascal.
“ The Liberal is informed, on good authority, that Mrs. Wardle was not afflicted in any way whatever, but had been ensnared in this rascally physician’s affection, and could not resist the temptation of paying him an annual visit, and adds: £ If professors of this description are to be kept at the head of important institutions, the usefulness of hospitals, etc. will soon be gone. And what certainty and security is there for the safety of any man’s wife or daughter’s character being left untarnished after once visiting them for the treatment of any disease whatever % It is to be hoped that this matter will be looked into, and if the professor is guilty we will have great pleasure in making his name public.’
WARDLE STILL INSANE.
In reply to an inquiry by telegram from the News, the following special dispatch was received this afternoon from the Tilsonburg Observer:
‘Tilsonburg, Ont., Sept. 11.
Mr. Wardle has not yet recovered sanity. No new developments here in the scandal.’ ”
*227To the plaintiff’s declaration defendant pleaded the general issue, and accompanied the same with a notice that he would show on the trial (1st) that before the publication of the article complained of, and on the 3d day of August, 1882, the statements and charges therein contained were published in several newspapers published and circulated extensively throughout the province of Ontario, in Canada, and in numerous other papers published in said province and extensively circulated therein, and also in Michigan; and that the plaintiff, during the whole of the time of said publication, was at the city of Kingston, in said province, and knew of the publication of the charges, and actually saw the article in one of said papers, and that he maintained silence in relation thereto, and took no action to contradict the statements or vindicate his reputation or that of the University of Michigan, wherein he was retained as professor, and which was thereby being disgraced; further, that the authorities of the University had taken no action in regard thereto, to learn of the truth or falsity of said charges, although the people of the State were largely interested in its good name, fame and credit; and it was therefore a matter of public concern and to which the public attention should be called. That the defendant, well knowing the pi'emises, and the injury such reports would have upon the University, and believing the attention of the people should be called to the matter, published the alleged libelous article as a matter of great public interest and concern, and therefore insisted that the article was privileged. (2d) That the statements in the alleged libelous article were true. (3d) That after the publication of the article counted on, and on the 12th day of September, 1882, upon complaint being made by defendant that he had been injured by the publication of the article, the defendant offered to do anything reasonable in the premises to satisfy the plaintiff for any injury done him; and then and there agreed to publish an article such as the plaintiff should dictate, which was to be in full satisfaction for all injuries done him by the publication of the article counted on; and that in pursuance of the *228agreement an article was dictated by tbe plaintiff and published by the defendant in the Evening Efews on the 13th day of September, 1882.
In pursuance of the order of the circuit court the defendant filed a bill of particulars of the matters relied upon under his plea of justification. The general verdict was accompanied by special findings of fact in response to questions-presented to the jury by counsel on both sides, and submitted to them under special instructions relating to the-same. The record contains a bill -of exceptions purporting-to give the substance of all the testimony in the case. The defendant assigns sixty-six errors. In the sixty-second assignment it is claimed no testimony was offered by plaintiff to maintain the statements of his counsel in his opening, of' plaintiff’s wide-spread, and great reputation. There was-sufficient testimony offered tending to support this statement.
Counsel for plaintiff, in his opening to the jury, in stating-the character of the Evening News and its conduct by the defendant, said : “ This has been an extraordinary publication from the outset. It has not been a mere chronicler of news, * * * but in its own peculiar way it has pandered to passions”’ * * * and “ to the public appetite for vile, indecent slanders upon reputable men in this and other communities. * * * It lias been the boast of its-editors and publishers, from the time the sheet was started,, that it could afford to pay the damages awarded in actions-of libel, by reason of the increased circulation which the-publication of those libels would give it. Soon after the publication of this sheet began, libel suits rained down upon it like hail. Action after action and prosecution after prosecution followed, and then James E. Scripps thought it advisable to shield himself under the cover of a corporate-organization,” called “The Evening News Association,” and under that shield he has continued the publication of the paper.
The vile letter mentioned in the alleged libelous article was addressed to C. D. Brenton, and to account for letters *229being received by Mrs. Wardle, afc tbe post-office, directed to that name, counsel for plaintiff, in his opening to the jury, stated that in the year 1881 Mrs. Wardle formed the acquaintance of a Miss A. G. Brenton, who lived in Hamilton, and afterwards in the city of Detroit, and asked the young lady to correspond with her, which she consented to do; that Mrs. Wardle wrote to Miss Brenton, but instead of addressing her letters to A. G. Brenton, directed them to C. G. Brenton, and in accordance with a request upon the envelope, the letters-were returned to her at Tilsonburg post-office, in the province of Ontario; that in this manner she received two letters thus returned, one from Detroit and the other from Saginaw ; that Mrs. Wardle, after discovering the mistake, sent to and received from Miss A. G. Brenton, at Detroit, several letters, in which an understanding was had between them that Miss Brenton was to visit Mrs. Wardle; that Mrs. Wardle also talked freely with her daughter Lizzie and Miss Ostrander, who was staying with Mrs. Wardle’s family, about these letters, and that her husband also knew of the correspondence with Miss A. G. Brenton. Referring to the statements in the alleged libelous article, counsel for plaintiff further said to the jury :
“ I will show you that James E. Scripps knew they were not true ; that he inquired into them, and he was told they were not true, and that he endeavored to back out of this and publish a complete retraction for the sum of $300. ‘Three hundred dollars have I expended in proving the guilt of Donald Maclean, and now if you, Donald Maclean, will pay over the $300, I will take back this malodorous mud which this mud-flinging institution on Shelby street, which I have established, has thrown upon you, and not only upon you, but upon all men both fair and foul.’ ”
To account for the origin of the Brenton letter, — the one mentioned in the libelous article, — and to show the probability of its being a forgery, counsel for the plaintiff further stated to the jury :
“ In the jealousies which are engendered by the strife for professional success, Dr. Maclean has made enemies; ” he is “ a man that sticketh closer than a brother, and a man who strikes hard when he does strike;.and the result has been *230that while he has gathered about him a band of friends who» will stand about him till the end, he has also bitter enemies —men who would rejoice in his downfall, men who would conspire to his downfall, men who would leave nothing undone to accomplish his downfall; and it may be, if this letter was received by Wardle — I don’t know — it may be that this letter was the work of their hands. There was a man, and he now walks in the city of Detroit, who stated that he would drive Prof. Maclean from the University. He says : ‘Damn him, I will drive him from the University. He lias everything to lose, and I have nothing to lose.’ He made his boasts openly. He was seen riding with the attaches of the Evening News. He walked about and drove about with the reporters of the Evening News just before this publication appeared. And when Dr. Farrand went with Prof. Maclean to see James E. Scripps, Dr. Farrand says: ‘ It is the work of this man,’ naming him ; ‘ it is the work of this man. He has threatened to drive Maclean out of the University repeatedly, and this is part of the scheme to that end.’ James E. Scripps did not deny it, gentlemen of the jury, — James E. Scripps did not deny that this letter was published at the instigation of this man. And we shall show you, gentlemen of the jury, that when this letter appeared this man was seen walking through the streets of Detroit, with the Evening News in his liana, saying, £ Damn him, I have got Maclean now. I have put up this job on him, and if this will not drive him from the University I have got something that will.’ Gentlemen of the jury, this scheme is in complete accord with the the whole course'of the News. For the past few years its columns have been filled with attacks upon the professional schools of the University. Article after article appears, attack after attack, aspersions not alone upon the head of the University; and this, gentlemen, may have been, — I don’t know as it is, but we shall put before you all the facts just as we have them, and leave you to judge, — I say, gentlemen of the jury, this attack may have been a part of the scheme.”
For the avowed purpose of showing malice, counsel for the plaintiff stated to the jury that among other things, the plaintiff would prove that one Michael J. Dee
“purported to represent Mr. Scripps in a negotiation which a'friend of Dr. Maclean undertook, unknown to Dr. Maclean. Mr. Tom S. Applegate, editor of the Adrian Times, looked into the matter of this letter. He is an *231acquaintance of Dr. Maclean of many years’ standing. He has corresponded with him from time to time, and knows his handwriting thoroughly. He looked into it in order to know about it. He looked at a photograph of the letter and became convinced that it was not in the handwriting of Dr. Maclean. He went to see Mr. Scripps, and found Mr. Dee. Mr. Dee said he represented Mr. Scripps. If Mr. Scripps denies this, and says he does not represent him, what I say goes for nothing. But Mr. Dee said: ‘ I represent Mr. Scripps, and I am ready to talk with you about it.’ Mr. Applegate said to Mr. Dee: ‘Now I have examined this letter, and it is not in the handwriting of Dr. Maclean. There is no doubt about it.’
Defendant's Counsel. ‘ Why do you state this V
Plaintiff's Counsel. ‘Because it shows the malice of James E. Scripps in doing what he subsequently did.’ Mr. Dee, after talking with Mr. Scripps, and knowing what Mr. Applegate thought about it, having every reason to believe that this letter did not emanate from Dr. Maclean, said: ‘ If you will pay what expense we have been to so far, $300, we will drop the whole matter and take it all back.’ I stated that to you in another connection. It has a bearing in this case in many ways, but it has a bearing upon the aspect of the case in which James E. Scripps seeks to escape the consequences of this publication under the plea of privilege. It shows that James E. Scripps knew or had reason to know, that this publication was false; and notwithstanding that, he not only put upon the records of this court a plea of justification charging Dr. Maclean with the authorship of this letter, but in addition to that he published the charge broadcast in the Evening News."
All the foregoing statements made by counsel for plaintiff, in his opening to the jury, are objected to by the defendant, and are made the subject of his assignments of error numbered 63, 64 and 66. When these statements were made, it was with the avowal of plaintiff’s counsel (he being interrogated upon the subject) that he proposed “ to offer evidence of everything ” he stated.
The testimony, as stated by counsel, if given, and believed by the jury, would prove the defendant an habitual libeler, and his paper a dispenser of slime; that in the present case he maliciously inflicted an injury xrpon plaintiff of the most *232atrocious character, without the least justification or excuse, and so known to be by defendant at the time he did' it; and that he was a blackmailer of the meanest sort, offering to retract his false ’ and libelous statement for the sum of $300.
Counsel further made statements which, if believed by the jury, would sufficiently explain and make clear every suspicious circumstance connecting the plaintiff with the Brenton letter and Mrs. Wardle’s receipt of letters addressed to that name. The testimony proposed must be conceded to have been material; but when the evidence in the case was closed no testimony had been given to establish any of the facts thus laid before the jury in the opening of the case by plaintiff’s counsel, whose reputation for ability, candor and integrity was in some measure a guaranty that the facts were as stated, and that proofs would be made of the same.
The facts alleged in the paragraphs of plaintiff’s opening objected to, if they existed, were competent testimony for the plaintiff in making out his case; and the promise of his counsel that he would prove them should have been redeemed or the statements should not have been made. It impressed upon the minds of the jury not only the facts stated, but a theory of the case which could not have been inferred from the evidence independently of those facts. They gave a coloring to very much of the evidence that, made it false, and other portions unreliable and delusive and prejudicial to the defendant to an extent beyond any known means of ascertaining by court or counsel. They could not fail to impress the jury unfavorably towards the defendant, and they were allowed to remain as presented, without comment, throughout the trial. Such a state of things cannot exist and a fair trial be had or justice in the case be properly administered.
The mischief complained of in the opening statements of counsel has, on several different occasions, received the attention of this Court. In the case of Scripps v. Reilly 35 Mich 371, which was for libel, counsel for the plaintiff *233was permitted against objection to read, in Ms opening statements to the jury, certain articles from the' newspaper in which the libel appeared, upon his statement that it was done in good faith and that he intended to offer the same in evidence; but he failed so to do. The Court say: “ if all the articles allowed to be read in the opening statement had been afterwards given in evidence, their reading in the opening, however contrary to settled practice, might not have offered anything proper for consideration here. Questions concerning their admissibility would fall under another head. But where it is manifest the trial judge has fallen into a serious mistake — one likely to have hurt a party— an error mentioned in the books as an abuse of discretion— this Court is bound to take cognizance, or disregard its constitutional duty of supei’vision. It is a chief duty of the trial judge to secure fair play to litigants, and so far as practicable to shape the order and course of proceedings in such a way that neither party will he put to a disadvantage not due to his case or its mode of management by his counsel.” The Court in this case further say: Buie 62 of the circuit court “ indicates very distinctly the extent of both right and duty. It draws a line between 1 evidence ’ and ‘facts,’ and contemplates a ‘fair’ statement of the ‘facts’ expected to he ‘ proved ’ before putting in the testimony or ‘ evidence ’ by which these ‘ facts ’ are expected to be ‘ proved.’ Neither the nature of the proceeding, nor that fairness it is intended to promote, nor the plain meaning of the rule, gives any sanction to the claim that in this opening statement the plaintiff’s counsel may read at length to the jury any documentary matter he may assert his intention of subsequently offering as evidence.”
I fully agree with Mr. Justice Graves in the case, in the following statement by him of the tenor and scope of the text-books upon this subject, and the rule as he deduces it therefrom:
“ The text-books in this country, which deal with the subject are distinctly agreed concerning the end and scope of this opening address. They all represent it as a proceeding *234prefatory to putting in evidence, and as one practically necessary to make an advance exhibit of the legal nature of the controversy and its salient peculiarities, and enable the judge, jury and opposing counsel to apprehend the necessities of the plaintiff’s case and correctly understand the drift and bearing of each step and each offer of proof as it shall occur subsequently. And considering that its office is to afford preliminary explanation, that it is to precede proofs and precede controversy before the jury, and is not to embody or convey proof or prepossess the jury, they unite in substantially denying the right to make use of it to get before the jury a detail of the testimony expected to be offered, and especially any not positively entitled to be introduced, and deny the right to use it as a cover for any topics not fairly pertinent. A brief summary or outline of the substance of the evidence intended to be offered, with requisite clear and concise explanations, are considered proper. But a relation of expected oral testimony at length, or a reading of expected documentary proofs at large, or any other course fitted to mislead the triers, should not be tolerated.” * * * Green’s Pr. § 443; 1 Burrill’s Pr. 234; 3 Waite’s Pr. 86; 1 Tiff. & Smith’s N. Y. Pr. 553; Puterbaugh’s Ill. Pl. & Pr. (2d ed.) 589; Bouv. Inst. 333, 334. See also 1 Archb. Pr. 191; 3 Chit. Gen. Pr. 878 et seq.; 2 Broom & Hadley’s Comm. (Am. ed.) 264, 265; Ayrault v. Chamberlain 33 Barb. 229.
In that case some of the articles read to the jury in the opening were not offered in evidence at all, and the court says : “ The omission [of the circuit judge in his charge] to tell the jury to disregard the articles not offered was no doubt an inadvertence of the court. The effect, however, was the same as if it had been designed. But if the charge had been to disregard all unadmitted articles, it would not have cured the error. Because it is quite impossible to con. elude that the jurors had not been influenced too far by the erroneous rulings and proceedings to be brought into the same impartial attitude by the court’s admonition, which they would have held if the counsel for defendant in error *235had been properly confined in his opening statement. * * * The error in this case was not cured, and is one subject to review, and is sufficient to require a reversal.”
In that case the error consisted in the prepossession by the jury of the facts read to them by counsel from a paper, of which no testimony was offered; and in the present case the prepossession of the facts was obtained by a statement to them of the same by counsel, of which no proof was offered. There is really no essential difference in the sources from which the error arises in the two cases.
The case of Scripps v. Reilly was again before this Court in 38 Mich. 10, and the same question was reviewed, though in a different form, and Mr. Justice Marston, m delivering the opinion of the Court, said:
“ Everything having a tendency to prejudice or influence a jury in their deliberations, which is not legally admissible in evidence on the trial of the cause, should be, so far as possible, kept from coming to their knowledge during the trial. An impression once made upon the mind of a juror, no matter how, will have more or less influence upon him when he retires to deliberate upon the verdict to be given, and" no matter how honest or conscientious he may be, or how carefully he may have been instructed by the court to not permit such incompetent matters to influence him, or have any bearing in the case, it will be very, difficult, if not impossible, for him to separate the competent from the incompetent, or to say to what extent his impressions or convictions may be attributed to that which properly should not have been permitted to come to his knowledge. But whatever the reason for the rule may be, all courts agree in excluding incompetent testimony, and that an error in this respect will be sufficient cause for reversal. This rule would be but slight protection if counsel or witnesses could be permitted to make a statement, but not under oath, of the incompetent testimony, or counsel state the same fully to the jury in their argument, or otherwise. The essence of the wrong consists in the fact that such incompetent testimony is brought to the attention of the jury, more than in the *236method adopted in communicating the fact. No matter how the information is derived, the result is the same.” .
The question here made was also considered by this Court in the case of Porter v. Throop 47 Mich. 313. In that suit the proponent was charged with improper conduct in procuring a will to be made in his favor by his mother, and the contestant, in opening his case to the jury, stated that the proponent had been guilty of the like disreputable conduct in influencing his feeble brother to make a will in his favor. Contestant was permitted to make this statement against the objection that the matter stated was irrelevant and could not be proved. Mr. Justice Cooley, in delivering the opin. ion in that case, said of the .jury:
“ How far their minds would be poisoned by the assertion it would ■ be impossible to know ; but the statement of respectable counsel that the damaging fact was susceptible of proof, would almost inevitably, in the minds of those unaccustomed to an investigation of legal facts, attach suspicion to the conduct of the party accused, and place him at a disadvantage not justified by the law. It would compel him to take up the burden of defending his actions and motives before they had been in any legal manner attacked or impugned, and while all legal presumptions were in their favor. * * * It seems almost inevitable that this course should have had some tendency to defeat the ends of justice. The case was one which, upon its facts as subsequently developed, might well be considered close and doubtful. Whichever side began the case with a prejudice in the minds of the jury against his adversary, wras possessed of an advantage which might in the end prove controlling. If that advantage was obtained by putting before the jury damaging facts which could not be investigated in the case, and which for that reason it was improper for counsel to assert, it was an unfair and illegal advantage, and the court should have interposed to prevent it with promptness and efficiency.”
I think these remarks apply with great force to the present case. It is true, the facts stated to the jury in that case were irrelevant, — and so were many of them in the present *237case, — but, relevant or irrelevant, if no proof is made or .offered of them, the injurious effect is the same; and I think even greater in the case of relevant than of irrelevant testimony. The irrelevancy of the facts may be so apparent to the jury that their statement will make no lodgment in their minds or be entirely rejected by them without any instructions from the court; while if the facts stated and not proved are relevant, this will seldom be the case.
I fully agree with the learned counsel for the plaintiff that, in a case like this, “ it would be remarkable indeed if the evidence in all things bore out the opening” statements of counsel, “ and, all that can be required of them is that they act in good faith, with a proper sense of the obligations which must rest upon them as officers of the court.” But there is also an obligation resting upon clients, in this regard, to place the facts they can prove, and the names of persons by whom they can prove them, fully and truly before their counsel. This is a duty they owe to the opposite party and to the court; and if they fail to do this, and thereby lead their counsel into the error of making statements, in their opening to the jury, of facts of which there is no proof, to form or complete a basis for some favorite theory in the case, the client should take the consequences of such a proceeding, and the opposite party should not be prejudiced or allowed to suffer therefrom. Of course, slight omissions, discrepancies or mistakes not prejudicial will not be noticed; but where there has been a wide departure from the rule in this regard, one which is likely to injure the party affected thereby, it becomes the duty of the appellate court to consider the same, and if possible relieve against such injury. And the magnitude and importance of the case only makes the duty of the appellate court more imperative. After a careful examination of the record upon this subject, I am unable to avoid the conclusion that, under the rule established for the guidance of court and counsel, and under the decisions of this Court above referred to, the alleged errors now under consideration are well assigned.
*238Exactly what action is necessary for the party to take who is injured by such irrelevant or unsupported statement of facts, made by counsel to the jury, in order to save his rights, is not very well settled by the practice in this State. The practice, however, should be such as will, in all cases of the kind, fully protect the injured party. The question relates to the orderly conduct of the case upon the trial, and is one peculiarly within the province of the circuit judge, and within his discretion so long as that discretion is properly exercised; and I fully agree with the previous decision of this Court, that “ when it is manifest the trial judge has fallen into a serious mistake — one likely to have hurt the party — an error mentioned in the books as an abuse of discretion — this Court is bound to take cognizance, or disregard its constitutional duty of supervision.” Circuit court Kule 97 provides for an issue roll for the use of the court and counsel upon the trial of a cause. By it the court is advised fully what issues are in the case, and it is the duty of the trial judge, when counsel make their opening statements to the jury, to see to it that facts which are clearly inadmissible under the issue are not stated in the opening.
Objections of opposite counsel can do little or no good, lie certainly cannot anticipate such statements will be made, and he cannot object to them until after they are made. It is then usually too late to remedy the mischief, and as to facts stated < which are relevant and not proved, objections must necessarily be of no avail. The jury having been prepossessed with these facts all through the trial, it can hardly be expected that they would remain — and go to the jury-room — uninfluenced by the impressions made.
While it would be very proper for the court in many cases to instruct the jury to banish from their minds entirely any views they might entertain, induced by such statements, (and it is possible such instructions might sometimes have the effect of remedying the evil), still, if the verdict should be against the party prejudiced, it would be impossible to know whether the court’s instructions were heeded or not.
*239The law never places the rights of parties in such jeopardy, and there is something wrong in any practice which allows it to be done. In this case no suggestion whatever •seems to have been made to the jury by the court, or excuse offered by plaintiff’s counsel in their presence, in regard to the irrelevant matters, or to the facts stated which were unsupported by any evidence. The party offending does •so at his peril, and he has no occasion to complain if he finds the chances against him. I can see no occasion for •any action on the part of the injured party until the verdict has been rendered. There can be no safety in requiring as a condition precedent to taking future remedial •action, that the party injured shall make objection or take exceptions, or apply to the court for special instructions, when it would be impossible for him or the court to know whether or not the instructions, if given, would or could be made to remove the mischief produced by the erroneous proceedings. It is only when the verdict is against him that he has any cause to act. He may then move for a new trial at the circuit, or have resort to his writ from this Court; and this seems to have been the course pursued by the defendant in this case.
In connection with this subject the last assignment of error may be properly considered. Under it exception is taken to the remarks of plantiff’s counsel in making the closing argument. Some things were stated not warranted by the testimony, and the remarks were not strictly in order, but I do not think they can be regarded as seriously prejudicial.
Seven assignments of error relate to testimony showing the health and physical condition of Mrs. Wardle, covering the period during which defendant’s pleadings allege plaintiff had criminal conversation with her. The object of the testimony was to prove the untruthfulness of the charge by showing her physical infirmities such as to render it impossible or at least improbable. This testimony was competent and the several objections were properly overruled. It is claimed that the testimony giving Mrs. Wardle’s *240statements, showing her condition at the time they were made, was especially objectionable. The rule in this State, however, has been otherwise settled. Hyatt v. Adams 16 Mich. 200; Johnson v. McKee 27 Mich. 471; Elliott v. Van Buren 33 Mich. 49.
After the plaintiff had rested, the defendant, to show that Mrs. Wardle was not in the low state of health testified to on the part of the plaintiff, propounded the following questions to Miss Ostrander, one of his witnesses and a lady who lived in the Wardle family: “1st. State whether Mrs. Wardle was in the habit of driving out a good deal herself and visiting at various places. 2d. Will you state whether Mrs. Wardle was, before the time of Mr. Wardle’s coming home with this letter (meaning the Brenton letter) that you speak of, in July, in the habit of remaining home most of the time; whether she did a good deal of visiting from one town to another?” These questions were both objected to by plaintiff’s counsel, but no ground was stated for the objection. The objections were sustained by the court. This was error. The testimony tended to meet the case made by the plaintiff on that point, and the answers should have been allowed. (The permission granted by the court was insufficient to cover the ground; it did not cure the error.).
On the re-examination of Mrs. Wardle, the plaintiff' prove’d a conversation between her and her husband, in the presence of her father, which occurred on Friday night before she left, relating to the charge he made against her, and her avowal of innocence, and her intention to prove it. This was objected to. It was not proper re-examination and was irrelevant. The proof was of a character to prejudice and was erroneously admitted.
John McYicker testified, on the part of the defendant, that he was the managing editor of the Evening News,• that he superintended and gave directions in preparing the matter for the paper; that he had general supervision of what matter went into the paper outside of the editorial columns proper; that the alleged libelous article was in his department, and was written by himself; that he got his *241information in regard to it from publications in the Tilsonburg Observer, the Tilsonburg Liberal, the Toronto Globe, the Woodstock, Ontario, Times, and the Chicago Times — • all Canada papers except the last; and after stating some other efforts made to ascertain the facts, he was asked, “ Why was this article published ?” Counsel for plaintiff objected to the question, but stated no grounds for the objection. The witness further stated that the defendant first saw the article on the day it was published in the Evening-News., and that witness informed the defendant of the publicity of the scandal and the facts he had learned at that time.
James E. Scripps, the defendant, was also examined, and testified in his own behalf that he was not acquainted with the plaintiff when the article complained of was published; that he believed what McYicker told him in regard to the matter; and that he had no ill-will of any kind towards plaintiff. Defendant’s counsel then asked the witness the following question: “ State whether you had any purpose to injure him [the plaintiff] in assenting to the publication, or whether you did it on other grounds.” Plaintiff’s counsel objected, saying : “ It is not proper cross-examination,, and the article itself must justify the grounds, if it is privileged.” The court sustained the objection to each of the foregoing questions, and exceptions were properly taken.
I think the second question was proper and the defend ant should have been permitted to make Ids answer. It enabled him to state with what motive and faith he made the publication. The plaintiff sought to obtain exemplary damages; and to mitigate those, at least under the rule in this State, it was clearly admissible. In Scripps v. Foster 41 Mich. 746, which was an action for libel, Mr. Justice Marston says: “ In this State, it is the settled doctrine that, in an action like the present, where the plaintiff seeks to recover exemplary damages, the defendant on the trial may introduce facts and circumstances tending to show that he acted in the matter complained of in good faith, and that after using all proper precaution he had good reason to believe *242that the facts as published were true.” It was substantially conceded by counsel for plaintiff, in his opening, that if the Brenton letter was shown to be in the handwriting of the plaintiff, the defense would be complete. The case was close upon the facts, — sufficiently so at least to make the question of motive and good faith very important; and under the practice in this State, as settled by this <?ourt, the defendant was not limited in making his proofs upon that subject to outside facts and circumstances, but .could himself testify directly as to his good faith, and what were his motives. Watkins v. Wallace 19 Mich. 57; Beebe v. Knapp 28 Mich. 53. This, however, he was not permitted to do.
Upon another branch of the case, as it went to the jury, the testimony queried after was entirely proper. The case was tried on both sides upon the theory that the article complained of was prima facie privileged; and the court (I think correctly) so charged the jury. The University of Michigan is the most useful and important and the best known of all our public institutions. It is the pride of our commonwealth. It is the seat of science and of education in literature and art, and in all the learned professions; and is open and free to all our youth, both male and female, throughout our borders. Citizens from all parts of the Republic and adjacent provinces, in large numbers, avail themselves of its benefits. Every citizen, man, woman and child in this State is interested in its good name, fame and prosperity. Its general management afid- supervisory care is intrusted to a board of regents elected by the people, and its pecuniary support is derived from the public treasury. Among the departments at the institution, authorized by the Legislature, is that of medicine. Great care is required and has always been exercised in selecting pure, intelligent, learned men for the professorships in the various departments. Not only is all the learning in the medical profession taught at the University, but to aid the student and give him practical instruction in the pursuit of his studies, the professors in this department are authorized to treat all *243manner of ailments and diseases, at the institution, of all persons who may apply for relief there. For more Iban thirty years, through the vigilance, probity and ability of its president and several faculties, it has acquired and justly so, a name and fame for usefulness, unsurpassed and perhaps I might say unequaled, by any other of the kind on this continent. That good name, fame and usefulness, every person knows, has been acquired only by the efforts and •energy of professors who have borne irreproachable lives and characters in carrying forward the great works entrusted to them, and can only be maintained by such. No one can fail to discover that any gross moral delinquency or criminal conduct on the part of any member of any one of the several faculties, must necessarily injure and impair the usefulness of that department, and seriously affect its good name .and fame. Dr. Maclean stood at the very head of the department of surgery, and had for several years. Mrs. Wardle was an invalid from the province of Ontario, visiting the institution for treatment, and for 'some time occupied •one of the public hospitals. It was charged by her husband •and believed by her family, and reported through several papers in the province where she lived, that the plaintiff had taken advantage of his profession and the position he •occupied, to seduce Mrs. Wardle, and held criminal conversation with her; and that the evidence of his guilt was in letters of his own writing in possession of her husband; :and was so strong that Mr. Wardle had discarded his wife .and was so shocked by the disclosure that he had lost his reason and become violently insane. If the charge was true, the defendant, as editor and publisher of a paper with 35,-•000 or 40,000 subscribers, had not only the right, but faithful journalism made it his duty, to publish these facts; to ■“ cry aloud and spare not.” Ilis paper would have been unworthy the support of any people making any claim to mor.ality, had he failed so to do. The charge was severe, though if true, the language was not unjust; neither was it more than might reasonably be expected from “honest indignation ” in such a case. Some allowance must be made for *244that. The charge concerned a public man in a high public position, in charge of most important public interests; those in which all the people were interested. He was a public servant, paid from the public funds; and the article concerns his conduct while in that service, which was a proper-subject-for public discussion and criticism, and I think the article was privileged within the law as expounded by this-Court. Certainly it must be so if charges of alleged fraud against a member of a board of trade is within the protection, as held by my brother Cooley in Atkinson v. Detroit Free Press 46 Mich. 341; in which opinion upon this subject I fully concur. If then, the publication was privileged, whether true or not, (unless the privilege was abused,) it was a perfect defense; but if through malice, carelessness or neglect it was lost, (as it might be), the defendant washable. The plaintiff assumed-' that defendant abused and lost his privilege. In such event the good faith of the defendant was competent testimony to mitigate damages, and his motives and object proper upon the subject of malice. For that reason he should have been permitted to make his answer to the question objected to, and whatever other showing he had upon that subject. Farr v. Rasco 9 Mich. 353; Huson v. Dale 19 Mich. 17; Foster v. Scripps 39 Mich. 376 and 383; Scripps v. Foster 41 Mich. 742; Miner v. Detroit Post and Tribune 49 Mich. 358; Atkinson v. Detroit Free Press 46 Mich. 376; Barrows v. Bell 7 Gray 301; Addison on Torts 931; Cooley on Torts 218, 210, 211; Odgers on Libel and Slander 4, 182, 264, 265; McBee v. Fulton 47 Md. 403.
McYicker was one of the editors ; in fact, had principal' charge of matters concerning this State, and knew the reasons for giving every article in his charge to the public.. He it was who wrote the article, and he and the defendant-authorized its publication. He consulted with the defendant about publishing it, and knew just what motives prompted not only the writing of the article, but its publication. His individual reasons and motives, unknown to- and unconnected with those of defendant, were unimpoit*245ant; bnt so far as they might have been or were approved by the defendant, they became the defendant’s, and were competent, and I think, should have been given to the jury. The rejection of this testimony was also error.
The deposition and testimony offered to show the handwriting of the Brenton letter to be plaintiff’s, by using photographic copies of writings conceded to be his, was inadmissible and was properly rejected. No necessity was shown for a resort to secondary evidence; and, at least until such exigency is shown to exist, the reasons given by Chief Justice Folger in Hynes v. McDermott 82 N. Y. 50, are sufficient for its exclusion. He says: “We may recognize that the photographic process is ruled by general laws that are uniform in their operation, and that almost without exception a likeness is brought forth of the object set before the camera. Still, somewhat for exact likeness will depend upon the adjustment of the machinery, upon the atmospheric conditions, and the skill of the manipulator. And in so delicate a matter as the reaching of judicial results by the comparison of writings through the testimony of experts, it ought to be required that the witness should exercise his acumen upon the thing itself which is to be the basis of his judgment.” The objection was not one of form only, but related to matter of substance, and was timely taken.
All the other assignments of error relating to rulings on the admissibility of testimony, I have examined with care, and have not discovered any error therein which can be regarded as prejudicial to the rights of the defendant. The record shows that the learned judge before whom the case was tried used his best endeavors, amid all its complications, to exercise a fair and reasonable discretion in all his rulings upon the trial, and in such case this Court will not disturb them for immaterial fault or error that could not harm the complaining party. Somerville v. Richards 37 Mich. 299; McKeown v. Harvey 40 Mich. 228; Shipman v. Seymour, id. 274; Fraser v. Jennison 42 Mich. 206.
The plaintiff’s first and second requests should have been *246given. They were warranted by tbe testimony. They were not given in substance in the charge, and particularly the second. The court substantially told the jury that, under “ proper restrictions, in a proper and decent manner, and in a right spirit,” the press of the country had a right to comment on -the libelous article from the Canada papers, “call attention to it,” and “demand investigation.” These restrictions were too indefinite. They attached conditions to privileged communications, unknown to the law, most difficult to prove, and, as regards what constituted them but few men would agree. The difference between the charge and request is very material. Had the request been granted the jury would have understood that when the interest of the University was involved, the occasion was a privileged one, and that it was proper to let the people understand what was being said about it, with such comments as* the occasion might call for. The instruction asked was plain and simple. The charge, as given, attached important conditions, upon which any jury might find much difficulty.
Counsel for plaintiff asked the court to give his third request as follows; “ That the article sued upon is prima facie privileged, and, whether true or false, no recovery can be had upon it unless the jury are satisfied that it was published through malice towards plaintiff.” This request was properly refused. The article was prima facie privileged, and the authorities all agree that the defendant could not loose his protection without he had been guilty of actual or legal malice. Actual malice, or as it is frequently termed, express malice or malice in fact, is always towards the plaintiff, and intended, and is that feeling of the human heart which prompts the desire to do another harm or injury; and of all the passions it is the most wicked. This is the kind of malice referred to in the plaintiff’s request just given. And when a privileged communication is published with this feeling as its controlling motive, the pub lisher loses his protection.
There is also another way, as I have already said, in which he may lose his privilege, and without entertaining *247any actual malice, or even ill-will towards the injured party. He may do so if he publishes as true what he knows to be false, of another, or if he publishes libelous matter without believing it true or having probable cause to believe it true, or if he suffers the publication to be made carelessly or negligently without knowing or having probable cause to believe its truth. Either of these cases would constitute what is termed in the books Malice in Law; and, like malice in fact, will cause the publisher to lose his privilege.
'It is left for the trial judge to admit the testimony tending to prove the existence of either kind of malice, when it is alleged, and which will necessarily vary according to the circumstances of each particular case. A libel, though privileged, may itself contain evidence tending to show actual malice, as for instance, when the language used in the -libel is so violent, intemperate and vindictive, as to clearly overshadow a plain statement of the facts or matter claimed to be proper to be given to the public. I quite agree with Mr'. Justice Cooley, “ that the case must be very clear to justify the court in a conclusion of malice before the extrinsic facts are shown,” and I will say further that whether the libelous article contains such intrinsic evidence as tends to show actual malice, is a question always to be determined (however difficult it may be) by the court, and if it does not, it should not be allowed to go to the jury upon that point. The request ignores the existence of any testimony in the case of legal malice, and was therefore wrong, and the plaintiff’s fourth request has the samp, infirmity.
There was no error in refusing to give the plaintiff’s fifth, ninth and eleventh requests. They contained no questions of law, and the views of the court were not required on the questions of fact.
The sixth, eighth, tenth, thirteenth and fourteenth requests were all substantially given in the charge of the court.
There was testimony in the case tending to prove legal malice, and therefore the plaintiff’s twelfth request was properly refused.
*248The plaintiff’s counsel, in their seventh request, asked the court to charge the jury that they could not infer malice from the evidence that the article was untrue, but it must be shown, in addition, that the defendant knew it was untrue before such inference can be made. The request states the law correctly. Odgers, 267, 274; Townshend on Slander and Libel 599. And upon the claims made by plaintiff’s counsel, the request was a very proper one for the jury, and should have been given as requested. Its substance does not appear in the charge. The refusal of the court to allow the jury to take the exhibits in the case with them to the jury room, was within his discretion; and his action in. this matter cannot be reviewed in this Court. •
No handwriting of the plaintiff was introduced in evidence which any of the witnesses saw made, so that in ascertaining whether the Brenton letter was in the genuine writing of the plaintiff the important testimony on both sides came from comparing it with what was conceded on the trial to be Dr. Maclean’s handwriting. Witnesses on the part of the plaintiff testified they had seen him write, and knew his writing, and after comparing the Brenton letter with the genuine, pronounced it not the plaintiff’s. There were eleven witnesses, besides the plaintiff’s wife, who were sworn for the plaintiff on the subject of handwriting, none of whom were experts. On the part of the defendant five were sworn, — all experts of unquestioned ability, — who pronounced it genuine. It is not easy to see what advantage one set of witnesses had over the other, except as the one had seen the doctor’s movement of the hand as he carried it over the paper on several different occasions in making the writing, and were able to carry that operation in then* minds. In any event, if the testimony of experts can ever be satisfactoi*}* and rise to the dignity of good and convincing evidence, it is upon the subject of determining the genuineness of handwriting under the circumstances as they existed in this case.
The instance suggested by counsel for one of the parties in this case very happily and with much truthfulness shows *249the relative circumstances under which the testimony of handwriting in a case like this must be considered and weighed by the jury. “ Three witnesses are called to prove the handwriting of A. The first has seen him write five times; the second has received five letters from him in as many years, and has none of them before him; the third has five admitted letters before him to compare with the disputed one. It is evident the first witness must give his opinion upon a comparison with the writing he saw A do. The second must rely upon his comparison with the letters he received. It is entirely clear that, added to the uncertainties of the testimony given by the third witness, are the uncertainties of memory in the cases of the first and second. It would be marvelous indeed if the memory of the first and second witnesses gave them an absolutely correct idea of his handwriting. The third witness has an absolutely accurate standard for comparison.” It would seem that the value of the third man’s opinion ought to be as good as that of either of the others.
The judge charged the jury, as the law established by this Court, that expert testimony “is not of the highest quality, and only the necessities of the case have permitted it to be introduced at all in the administration of justice; testimony which is not considered one way or the other of the highest order, yet testimony to be considered honestly by the jury; to be given such weight as it seems intrinsically to have, as delivered by the witnesses upon the stand.” "While this may be true in some cases, I think it an improper charge to give in this class of cases; and I very seriously doubt its usefulness in any case. » It tended to deprive the defendant’s testimony of its proper consideration and weight'by the jury, and it should not have been given. It usurped to a certain extent the province of the jury.
It is unnecessary to discuss further the questions raised under the fifty-third and fifty-fourth assignments of error.
The remaining errors assigned upon the charge relate to the instructions given to the jury as to how they should answer the special questions submitted to them at the re*250quest of counsel. These instructions were improperly given. They informed the jury under certain circumstances what answers to make to the several questions submitted. I have already had occasion to submit my views to some extent on the questions raised by this exception in People v. Murray, post p. 289.
The object of the statute (Comp. L. § 6026 ; How. St. § 7606) requiring the jury to answer specifically questions giving their conclusions on the facts necessary to be found to entitle a party to recover, was to ascertain whether or not they had found sufficient facts' from the evidence to support their, general verdict under the law as given them by the court. It is the province of the jury to find these facts from the evidence, without aid or suggestion from the court, and this can never be done if the jury are told in advance what facts are necessary to be found to support the verdict, or what answers to the questions propounded will be consistent therewith, or what they must find in order to answer a question propounded in the negative or affirmative. This practice will make the general verdict control the findings, instead of the findings control the general verdict; and thereby the object of the framers of the statute will be defeated. This was the result of the practice indulged in this case. The effect is to make the court, and not the jury, decide the main issues in the case. Cole v. Boyd 47 Mich. 98. The special findings of the jury were sufficient to support the general verdict had the proceedings upon which they were based not been erroneous.
Several minor questions remain unnoticed; but the length this opinion has already reached forbids further discussion; and it can only be excused in view of the important questions involved and the great interests at stake.
Entertaining the views herein expressed, I think the judgment of the Superior Court should be reversed, and a new trial granted.
Afterwards, at the January term 1884, when Chief Justice Graves had retired from the bench and been succeeded *251by Mr. Justice Champlin, a motion for a rehearing was made upon grounds which are noticed in the following opinion. Submitted January 15, 1884. Denied January 22.
John Atkinson for the motion.
Relationship to counsel disqualifies a judge: Hasceig v. Tripp 20 Mich. 216; Stockwell v. White Lake 22 Mich. 341; Peninsular Railway Co. v. Howard 20 Mich. 18 citing Queen v. Justices of Hertfordshire 6 Q. B. 753; Queen v. Justices of Suffolk 18 Q. B. 416; Queen v. Justices of London id. 421, and Cooley’s Const. Lim. 410; Mich. Air Line Railway v. Barnes 40 Mich. 383; Oakley v. Aspinwall 3 Comst. 547; Newcome v. Light 58 Tex. 141: 44 Amer. 604; Hibbard v. Odell 16 Wis. 633; Call v. Pike 66 Me. 350; Hall v. Thayer 105 Mass. 219; Taylor v. County Commissioners id. 225; People v. Cline 44 Mich. 290; Bullard v. Trice 63 Ga. 165; Hardy v. Sprowle 32 Me. 310; Bates v. Thompson 2 Chip. 96; Foot v. Morgan 1 Hill 654; for the attorney has a lien on the judgment: Reed v. Coots 43 Mich. 321; Wells v. Elsam 40 Mich. 218 citing Rooney v. Second Avenue Railroad Co. 18 N. Y. 368; Dowling v. Eggemann 47 Mich. 171; Dennis v. Kent Circuit Judge 42 Mich. 249; Pipher v. Lodge 16 S. & R. 214; Melson v. Dickson 63 Ga. 683; Funk v. Ely 45 Penn. St. 444; such a state of facts would disqualify a juror: Quinebaug Bank v. Leavens 20 Conn. 87; Jaques v. Commonwealth 10 Grat. 690; Georgia Railroad Co. v. Hart 60 Ga. 550.
Levi T. Griffin and Otto Kirchner against.